Worden, J.
In this case there is no assignment of errors “ on the transcript,” as required by the statute. 2 G. & H. 275, sec. 568. There is among the papers filed in the cause what purports to be an abstract of the record, and on this paper there is an assignment of error. It was clearly intended that errors should be assigned, in the language of the statute, “ on the transcript,” and not on loose and detached pieces of paper. A motion which the appellee has filed to dismiss the appeal for the want of a proper assignment of error must be sustained.
The appeal is dismissed, with costs.